PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks an award of $202.50 as salary compensation for the months of January, February and March, 1986. Claimant is a certified teacher with respondent's Colin Anderson Center facility. He completed the course work for a Masters degree in August, 1985. He was granted advanced certification and salary adjustment, but he never received same. In its Answer, respondent admits the validity and amount of the claim and states that it was not paid although there is a valid nonappealable Order by the West Virginia Education Employees Grievance Board directing payment by the respondent. The respondent has no statutory authority for paying the Order as the amount represents personal services funds and respondent may not pay retroactive salary increases. Respondent further states that sufficient funds were on hand at the close of the fiscal year in question.
In view of the foregoing, the Court grants an award to the claimant in the amount of $202.50.
Award of $202.50.